Case 18-12492-amc        Doc 45    Filed 08/24/20 Entered 08/24/20 14:47:18            Desc Main
                                   Document     Page 1 of 3



                         UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE: Philip A. Tassoni
                                        Debtors
 Toyota Motor Credit Corporation                                  BK NO. 18-12492-amc
                                        Movant
                  v.                                              CHAPTER 13
 Philip A. Tassoni
                                        Respondent
                and
 William C Miller
                                        Additional Respondent

MOTION OF TOYOTA MOTOR CREDIT CORPORATION FOR RELIEF FROM THE
   AUTOMATIC STAY UNDER SECTION 362 PURSUANT TO BANKRUPTCY
                     PROCEDURE RULE 4001

       AND NOW, here comes, the Toyota Motor Credit Corporation (“Movant”), by its

Attorneys, Leopold & Associates, PLLC, and hereby files this Motion for Relief from Automatic

Stay (“Motion”), and moves this Court for an Order granting relief from stay and in support thereof

avers the following:

   1. Debtor Philip A. Tassoni (hereinafter “Debtor”) filed a Chapter 13 Bankruptcy Petition on

       April 13, 2018.

   2. This Court has jurisdiction of this matter pursuant to 11 U.S.C. §362 and 28 U.S.C.

       §157(b)(2).

   3. On April 15, 2017, the Debtor entered into Closed-End Motor Vehicle Lease Agreement

       in the amount of $11,720.20 (“Agreement”) for the lease of a 2015 Toyota Corolla, VIN #

       2T1BURHE5HC749783 (“Vehicle”). A true and correct copy of the Agreement is attached

       hereto as Exhibit A.
Case 18-12492-amc         Doc 45     Filed 08/24/20 Entered 08/24/20 14:47:18          Desc Main
                                     Document     Page 2 of 3



   4. Movant is secured under the Agreement by a properly perfected first lien security interest

       in the Vehicle. A true and correct copy of the title to the Vehicle is attached hereto as

       Exhibit B.

   5. Movant, to the best information and belief, states that there is no other entity claiming a

       lien on the Vehicle.

   6. The Movant has filed a Proof of Claim within this bankruptcy dated May 14, 2018 under

       claim 2-1.

   7. The fair market value of the Vehicle is $13,700.00 based on NADA.

   8. The lease under the Agreement ended on April 14, 2020.

   9. The Movant is in possession of the Vehicle.

   10. Movant moves pursuant to 11 U.S.C.§362(d)(1) that the automatic stay should be lifted for

       cause as the Movant lacks adequate protection of its interest in the Vehicle.

   11. The Movant additionally herby requests a waiver of Bankruptcy Rule 4001(a)(3).

       WHEREFORE, Movant pray that the Court grant 1) the termination of the automatic stay

   as to Movant in the 2015 Toyota Corolla with VIN # 2T1BURHE5HC749783 and to seek

   statutory and other available remedies; 2) the Movant may obtain possession of the 2015

   Toyota Corolla with VIN # 2T1BURHE5HC749783 to the exclusion of the Debtor; 3) Movant

   further be granted its attorney fees and costs related to this motion; and 4) any other such

   further relief, at law or in equity as is just.
Case 18-12492-amc     Doc 45   Filed 08/24/20 Entered 08/24/20 14:47:18      Desc Main
                               Document     Page 3 of 3




   Date: August 24, 2020



                                                  /s/ Robert Wendt, Esquire
                                                  By: Robert Wendt, Esquire
                                                  Attorney ID No.
                                                  Leopold & Associates, PLLC
                                                  80 Business Park Drive, Suite 110
                                                  Armonk, New York 10504
                                                  (914)-219-5787
                                                  Attorney for Movant
